DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered. Claims 1-20 are pending. Claims 4-6 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999).
Regarding claim 1, Spence teaches a container system (figure 3B) for carrying personal care supplies (figure 1), the container system comprising: a container device (figure 3B, reference 602) comprising: a container base (figure 3B, bottom of reference 602); a plurality of sidewalls coupled to the container base (figure 3B, sides of reference 602), the plurality of sidewalls comprising a first sidewall, a second sidewall opposite the first sidewall, a third sidewall, and a fourth sidewall opposite the third sidewall (figure 3B, reference 602: the container is in the shape of a box which has four sidewalls, each sidewall being one of a first, second third or fourth sidewall); an internal storage chamber defined by the container base and the plurality of sidewalls (figure 3B, inside reference 602).
Spence does not explicitly teach a divider device removably carried in the internal storage chamber, the divider device comprising: a divider base sized to engage the first sidewall, the second sidewall, the third sidewall and the fourth sidewall to inhibit relative lateral motion of the divider device relative to the container device; a divider element comprising: a base portion coupled to the divider base; and a free end portion opposite the base portion. However, Clayton does teach a divider device (figure 1 and 2, reference 10) removably carried in the internal storage chamber (figure 1 and 2, reference 10), the divider device comprising: a divider base (figure 2, reference 20) sized to engage the first sidewall, the second sidewall, the third sidewall and the fourth sidewall to inhibit relative lateral motion of the divider device relative to the container device (figure 1: the divider device 10 has a base 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Spence to include a divider device removably carried in the internal storage chamber, the divider device comprising: a divider base sized to engage the first sidewall, the second sidewall, the third sidewall and the fourth sidewall to inhibit relative lateral motion of the divider device relative to the container device; a divider element comprising: a base portion coupled to the divider base; and a free end portion opposite the base portion, as disclosed by Clayton, because including the divider allows for dividing the container into compartments, as explained by Clayton (paragraph 2).
Regarding claim 7, Spence, in view of Clayton, teach all of the claim limitations of claim 1, as shown above. Furthermore, Clayton teaches the divider element is a first divider element (figure 2, reference 18), and the divider device further comprises a second divider element coupled to the divider base (figure 2, reference 16).
Regarding claim 8, Spence, in view of Clayton, teach all of the claim limitations of claim 1, as shown above. Furthermore, Spence teaches the container device is a first container device (figure 3B, reference 602), the plurality of sidewalls are a first plurality of sidewalls (figure 3B, side walls of 602), and the internal storage chamber is a first internal storage chamber (figure 3B, inside of 602), the first container device further comprising a first body (figure 3b, reference 602) comprising: the first plurality of sidewalls and the first internal storage chamber (figure 3B, reference 602); a first external surface extending between the first plurality of sidewalls of the first body and defining the first internal storage 
Regarding claim 9, Spence, in view of Clayton, teach all of the claim limitations of claim 8, as shown above. Furthermore, Spence teaches the second attachment feature comprises a protrusion extending from the second external surface (figure 2B: the second attachment feature is located on the top exterior surface with the shape of a truncated pyramid, which is a protrusion), and the first attachment feature comprises an indentation defined in the first external surface (figure 2B and 3B and 
Regarding claim 11, Spence, in view of Clayton, teach all of the claim limitations of claim 8, as shown above. Furthermore, Spence teaches the first body has a first footprint (figure 3B, reference 602), the second body has a second footprint (figure 3B, reference 502), the second footprint being substantially equal to the first footprint (figure 3B: shown side by side in stacked configuration).
Regarding claim 12, Spence, in view of Clayton, teach all of the claim limitations of claim 8, as shown above. Furthermore, Spence teaches the first body has a first footprint (figure 3B, reference 602), the second body has a second footprint (figure 3B, reference 1002), the second footprint being greater than the first footprint (figure 3B: shown side by side in stacked configuration).
Regarding claim 13, Spence, in view of Clayton, teach all of the claim limitations of claim 12, as shown above. Furthermore, Spence teaches the second footprint is substantially two times greater than the first footprint (figure 3B, references 602 and 1002).
Regarding claim 14, Spence, in view of Clayton, teach all of the claim limitations of claim 12, as shown above. Furthermore, Spence teaches the second footprint is substantially four times greater than the first footprint (figure 3B, references 1002 and unnumbered medical storage case in the top left).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999), as applied to claim 1 above, and further in view Siskindovich (US 11,117,709). 
Regarding claim 2, Spence, in view of Clayton, teach all of the claim limitations of claim 1, as shown above. Furthermore, Clayton teaches the divider element defines a height between the base portion and the free end portion (figure 2: the divider element 18 has a height between the base 20 and 
Spence, in view of Clayton, do not teach the width of the divider element decreases along the height from the base portion to the free end portion. However, Siskindovich does teach the divider element having a width which decreases along the height from the base portion to the free end portion (figure 6, from bottom to top of reference 140).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divider of Spence, in view of Clayton, to include the width of the divider element decreasing along the height from the base portion to the free end portion, as disclosed by Siskindovich, because including the decreasing width along the height allows for smoothly putting in items into the container, which allows the items to slide into the respective compartments.  
Regarding claim 3, Spence, in view of Clayton, teach all of the claim limitations of claim 1, as shown above. 
Spence, in view of Clayton, do not teach the divider element further comprises: a first diagonal wall extending from the base portion to the free end portion; and a second diagonal wall opposite the first diagonal wall and extending from the base portion to the free end portion. However, Siskindovich does teach the divider element further comprises: a first diagonal wall extending from the base portion to the free end portion (figure 3 and 6, reference 160); and a second diagonal wall opposite the first diagonal wall and extending from the base portion to the free end portion (figure 3 and 6, reference 160).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divider of Spence, in view of Clayton, to include teach the divider element further comprises: a first diagonal wall extending from the base portion to the free end portion; and a second diagonal wall opposite the first diagonal wall and extending from the base portion to the free end portion, as .  

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999), as applied to claim 1 above, and further in view Joyce (US D512,216). 
Regarding claim 10, Spence, in view of Clayton, teach all of the claim limitations of claim 9, as shown above. 
Spence, in view of Clayton, do not teach the protrusion and the indentation comprise X shapes. However, Joyce does teach the protrusion comprising an X shape (figure 2). Furthermore, since the protrusion is used to be inserted into the indentation, the indentation would inherently match the shape of the protrusion. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Spence, in view of Clayton, to include the protrusion and the indentation comprise X shapes, as disclosed by Joyce, because having the shape of the protrusion and indentation be X shaped is a change in shape. To modify the shape of the protrusions and indentations of Spence with the X shape, as claimed, would entail a mere change in shape of the protrusion and indentation and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Spence, in view of Clayton, do not teach the first protrusion and the second protrusion comprising shapes having transversely- and oppositely-pointing apices. However, Joyce does teach the protrusion comprising a shape having transversely- and oppositely-pointing apices (figure 2: the top of the X shaped protrusion). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Spence, in view of Clayton, to include the first protrusion and the second protrusion comprising shapes having transversely- and oppositely-pointing apices, as disclosed by Joyce, because having the first protrusion and the second protrusion comprising shapes having transversely- and oppositely-pointing apices is a change in shape. To modify the shape of the protrusions of Spence with the X shape which includes transversely- and oppositely-pointing apices, as claimed, would entail a mere change in shape of the protrusion and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999), as applied to claim 1 above, and further in view of Weinstein et al. (US 6,564,945) and Milante (US 20140326634).
Regarding claim 16, Spence, in view of Clayton, teach all of the claim limitations of claim 1, as shown above. Furthermore, Spence teaches the container device is a first container device (figure 3B, reference 602), the plurality of sidewalls are a first plurality of sidewalls (figure 3B, side walls of 602), and the internal storage chamber is a first internal storage chamber (figure 3B, inside of 602), the container base is a first container base (figure 3B, bottom of reference 602), the container system further comprising a second container device (figure 3B, reference 1002) comprising a second container base (figure 3B, bottom of reference 1002), a second plurality of sidewalls (figure 3B, side walls of reference 1002) coupled to the second container base, a second internal storage chamber (figure 3B, inside reference 1002) defined by the second base and the second plurality of sidewalls (figure 3B, reference 1002).
Spence, in view of Clayton, do not explicitly teach a carrier device carried in the second internal storage chamber, the carrier device comprising: a carrier base; a plurality of carrier sidewalls coupled to the carrier base; a support wall coupled to the plurality of carrier sidewalls, the support wall configured to engage the second plurality of sidewalls to inhibit relative lateral motion of the carrier device relative to the second container device; a personal care supply package carried in the second internal storage chamber by the carrier device, the personal care supply package comprising: a main body. However, Weinstein does teach a carrier device (figure 1, reference 32 and 34) carried in the second internal storage chamber (figure 1, reference 12), the carrier device comprising: a carrier base (figure 1, bottom of reference 32 and 34); a plurality of carrier sidewalls coupled to the carrier base (figure 1, walls of reference 32 and 34); a support wall coupled to the plurality of carrier sidewalls (figure 1, top of reference 32 and 34), the support wall configured to engage the second plurality of sidewalls to inhibit 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container system of Spence, in view of Clayton, to include a carrier device carried in the second internal storage chamber, the carrier device comprising: a carrier base; a plurality of carrier sidewalls coupled to the carrier base; a support wall coupled to the plurality of carrier sidewalls, the support wall configured to engage the second plurality of sidewalls to inhibit relative lateral motion of the carrier device relative to the second container device; a personal care supply package carried in the second internal storage chamber by the carrier device, the personal care supply package comprising: a main body, as disclosed by Weinstein, because including the carrier device allows for organizing the personal supply package, as explained by Weinstein (column 5, lines 42-50).
Spence, in view of Clayton and Weinstein, do not teach a plurality of support arms coupled to the main body, the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device. However, Milante does teach a plurality of support arms (figure 1, reference 34) coupled to the main body (figure 1, reference 10), the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device (Paragraph 71: the support arms 34 are used to hang the personal care device 10 for vertical storage).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container system of Spence, in view of Clayton and Weinstein, to include a plurality of support arms coupled to the main body, the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device, as disclosed by 
Regarding claim 17, Spence, in view of Clayton, Weinstein and Milante, teach all of the claim limitations of claim 16, as shown above. Furthermore, Weinstein teaches a plurality of personal care supply packages (figure 1, reference 14) including the personal care supply package (figure 1, reference 14), each of the plurality of personal care supply packages comprising: a main body (figure 1, reference 14). Furthermore, Milante teaches a plurality of support arms (figure 1, reference 34) coupled to the main body (figure 1, reference 10), the plurality of support arms being movably supported by the support wall such that each of the plurality of personal care supply packages is movably carried by the carrier device (Paragraph 71: the support arms 34 are used to hang the personal care device 10 for vertical storage).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999), Weinstein et al. (US 6,564,945) and Milante (US 20140326634), as applied to claim 16 above, and further in view of Reilley et al. (US 20090178949).
Regarding claim 18, Spence, in view of Clayton, Weinstein and Milante, teach all of the claim limitations of claim 16, as shown above. Furthermore, Weinstein teaches the personal care supply package is a blister pack (column 5, lines 1-2).
Spence, in view of Clayton, Weinstein and Milante, do not explicitly teach the personal care supply package is reconfigurable from a folded configuration to an unfolded configuration and vice versa, in the folded configuration the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device. However, Reilley does teach the personal care supply package is reconfigurable from a folded configuration (figure 2) to an unfolded configuration (figure 1) and vice versa, in the folded configuration the plurality of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container system of Spence, in view of Clayton, Weinstein and Milante, to include the personal care supply package is reconfigurable from a folded configuration to an unfolded configuration and vice versa, in the folded configuration the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device, as disclosed by Reilley, because including the reconfigurable personal care supply package helps protect the blister package from unintentional damage.
Regarding claim 20, Spence, in view of Clayton, Weinstein and Milante, teach all of the claim limitations of claim 16, as shown above. Furthermore, Weinstein teaches the personal care supply package is a blister pack (column 5, lines 1-2) including the remedy chamber removably carrying a personal care supply item (figure 2, reference 26).
Spence, in view of Clayton, Weinstein and Milante, do not explicitly the personal care supply package further comprises: a cover portion comprising a remedy chamber; the remedy chamber removably carrying a personal care supply item, a spine portion; and a fold coupling the spine portion to the cover portion, the fold facilitating folding the cover portion relative to the spine portion. However, Reilley does teach the personal care supply package (figure 1) further comprises: a cover portion (figure 1, reference 14) comprising a remedy chamber (figure 1, reference 26); the remedy chamber removably carrying a personal care supply item (figure 1, reference 12), a spine portion (figure 1, reference 18); and a fold coupling the spine portion to the cover portion (figure 1: fold line between cover panel 14 and spine 15), the fold facilitating folding the cover portion relative to the spine portion (figure 1 and 2).
.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, the applicants’ arguments are directed towards the Siskindovich reference as it applies to currently amended claim 1. However, since Clayton is now used in the rejection of claim 1 instead of Siskindovich, the arguments are moot. Furthermore, since Clayton teaches the new claim limitations, the claims remain rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toews et al. (US 3,707,806) discloses a divider with a divider element and divider base.
Beckman (US 20140103033) discloses a container with a divider having a divider element and divider base engaged with the first-fourth sidewall of the container.
Coe et al. (US 20070023316) discloses a container with a divider having a divider element and divider base sized to engage with the first-fourth sidewall of the container.
Rivero (US 20070295635) discloses a divider with a divider element and divider base

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAVIER A PAGAN/Examiner, Art Unit 3735